Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, 9-10, 13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaimov et al (US 2016/0095171) cited by applicant.  Regarding claim 1,  Chaimov discloses calibration of an RF processing system (100) comprising an antenna (111, par. 0084) configured to be disposed within a heating cavity (102) of a heating appliance (par. 0059), wherein the heating appliance includes an electrode (110, par. 0084) configured to emit radio frequency energy into the heating cavity; a voltage sensor (118, par. 0096, lines 14-22) coupled to the antenna (111 feeds to 118, Figure 1A); a wireless communication system (160, par. 0093, lines 22-32); and a controller (150) coupled to the voltage sensor and the wireless communication system (150 is coupled to both 118 and 160), the controller (150 is coupled to both 118 and 160) being configured to: receive a first voltage measurement from the voltage sensor (par. 0096, lines 14-22), and transmit, using the wireless communication system, an indication of the first voltage measurement to a remote computer system (par. 0093, lines 27-32, and lines 14-22, implicitly discloses that voltage measurements are wirelessly transmitted to a remote computer system. Regarding claims 4 and 13, Chaimov discloses the wireless communication system is configured to implement a BLUETOOTH communication protocol or a WIFI communication protocol par. 0093, lines 24-31). Regarding claims 6 and 17, Chaimov discloses the antenna includes a sheet of conductive material (patch antenna is inherently being a sheet of conductive material, par. 0084).  Regarding claim 7, Chaimov discloses a surface area of the antenna (111) is equal to or greater than a surface area of the electrode (110, Figure 1A).  Regarding claims 9 and 15, Chaimov discloses an output device configured to generate at least one of a visual output and an audio output, and wherein the controller is configured to generate the at least one of the visual outputs and the audio output based upon the first voltage measurement (par. 0093, lines 15-18). Regarding claims 10 and 18, Chaimov discloses an antenna (111, Figure 1A) configured to be disposed within a cavity (102) of an appliance, wherein the appliance includes an electrode (110) and the antenna (111) includes a sheet of conductive material (patch antenna inherently being a sheet of conductive material, par. 0084) having a surface area that is equal to or greater than a surface area of the electrode (110); a voltage sensor (118, par. 0096, lines 14-22)  coupled to the antenna (111); an output device (117); and a controller (150) coupled to the voltage sensor (118) and the output device (117, 160), the controller (150) being configured to generate an output at the output device (117), wherein the output is determined by a voltage of the antenna (111). Regarding claim 16, Chaimov discloses an antenna (111) configured to be disposed within a heating cavity (102) of a heating appliance, wherein the heating appliance includes an electrode (110) configured to emit energy into the heating cavity; an output device configured to generate at least one of a visual output and an audio output (par. 0093, lines 15-18); and a controller (150) configured to generate an output at the output device (117), wherein the output is determined by a voltage of the antenna (111).  Regarding claim 19, Chaimov discloses a wireless communication system (160) and wherein the controller (150) is configured to transmit, using the wireless communication system (16), an indication of the voltage of the antenna (111) to a remote computer system (par. 0084).  
Claim(s) 1,6-7, 9-10, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadad et al (US 2013/0080098) cited by applicant.  Regarding claim 1, Hadad discloses object processing state sensing using RF radiation comprising an antenna (111, par. 0069) configured to be disposed within a heating cavity (102) of a heating appliance, wherein the heating appliance includes an electrode (110, par. 0069) configured to emit radio frequency energy into the heating cavity (102); a voltage sensor (118, par. 0069) coupled to the antenna (111 feeds to 118, Figure 1A); a wireless communication system (160, par. 0093, lines 22-32); and a controller (150) coupled to the voltage sensor and the wireless communication system (150 is coupled to both 118 and 160), the controller (150 is coupled to both 118 and 160) being configured to: receive a first voltage measurement from the voltage sensor (par. 0068, lines 16-19 and lines 28-30), and transmit, using the wireless communication system(160), an indication of the first voltage measurement to a remote computer system (par. 0093, lines 27-32, and lines 14-22), implicitly discloses that voltage measurements are wirelessly transmitted to a remote computer system. Regarding claims 6 and 17, Hadad discloses the antenna includes a sheet of conductive material (patch antenna is inherently a sheet of conductive material, par. 0066).  Regarding claims 7-18, Hadad discloses a surface area of the antenna (111) is equal to or greater than a surface area of the electrode (110, Figure 1A).  Regarding claim 9 and 15, Hadad discloses an output device configured to generate at least one of a visual output and an audio output, and wherein the controller (150) is configured to generate the at least one of the visual outputs and the audio output based upon the first voltage measurement (par. 0132-par. 0133).  Regarding claim 10, Hadad discloses an antenna (111) configured to be disposed within a cavity (102) of an appliance, wherein the appliance includes an electrode (110) and the antenna (111) includes a sheet of conductive material (patch antenna inherently being a sheet of conductive material, par. 0066), having a surface area that is equal to or greater than a surface area of the electrode (110); a voltage sensor (118) coupled to the antenna (111, par. 0069, lines 1-2); an output device; and a controller (150) coupled to the voltage sensor (118) and the output device, the controller being configured to generate an output at the output device, wherein the output is determined by a voltage of the antenna (111).  Regarding claim 16, Hadad discloses an antenna (111) configured to be disposed within a heating cavity (102) of a heating appliance, wherein the heating appliance includes an electrode (110) configured to emit energy into the heating cavity (102);   a  an output device configured to generate at least one of a visual output and an audio output (par. 0032-par. 0033); and a controller (150) configured to generate an output at the output device, wherein the output is determined by a voltage of the antenna (111).  Regarding claim 19, Hadad discloses a wireless communication system (160) and wherein the controller (150) is configured to transmit, using the wireless communication system (160), an indication of the voltage of the antenna (11) to a remote computer system (100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaimov et al (US 2016/0095171), in view of Long et al (US 2019/0051497) both cited by applicant.  Regarding claims 2 and 11, Chaimov discloses substantially all features of the claimed invention except discloses a voltage divider network coupled between the voltage sensor and the antenna.  Long discloses a voltage divider network (160) coupled between the voltage sensor (152) and the antenna (Title, Figure 2). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Chaimov voltage divider network coupled between the voltage sensor and the antenna as taught by Long in order to output reduce voltage representative of detected one of radio frequency voltages.  Regarding claims 3 and 12, Long discloses the voltage divider network includes a plurality of capacitors (C1-C2) connected in series, and the antenna is directly electrically connected to a first terminal (304) of a first capacitor in the plurality of capacitors, and the voltage sensor is directly electrically connected to a first terminal (306) of a last capacitor in the plurality of capacitors, and the voltage sensor is directly electrically connected to a second terminal () of a second-to-last capacitor in the plurality of capacitors.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad et al (US 2013/0080098) cited by applicant.  Hadad discloses substantially all features of the claimed invention including the controller is configured to: receive a second voltage measurement from the voltage sensor (par. 0057, lines 1-5); calculate an average voltage measurement using the first voltage measurement and the second voltage measurement (par. 0057, lines 13-20); determine that the average voltage measurement falls below a minimum threshold value (par. 0059, lines 1-4 and par. 100, lines 16-20); and transmit, using the wireless communication system (160).  However, Hadad does not disclose an indication that the heating appliance is not operating within specification to the remote computer system.  It would have been obvious to one ordinary skill in the art at the time the invention was made to indicate indication that the heating appliance is not operating within specification to the remote computer system in order to acknowledge user that the system being error.  
Claims 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaimov et al (US 2016/0095171) cited by applicant, in view of Buck (US 4,162,381).  Chaimov discloses substantially all features of the claimed invention except a housing, and wherein the controller is disposed within the housing and the housing includes a layer of metal defining a plurality of holes, wherein each hole in the plurality of holes has a circular perimeter and a diameter of at least 5 millimeters, and each hole in the plurality of holes is separated from every other hole in the plurality of holes by at least 8 millimeters.  Buck discloses a housing (10), and wherein the controller (40) is disposed within the housing (10) and the housing includes a layer of metal defining a plurality of holes (col. 5, lines 38-46, Figures 5-6).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Chaimov a housing, and wherein the controller is disposed within the housing and the housing includes a layer of metal defining a plurality of holes as taught by Buck in order to ventilate the hot air from the oven cavity. Regarding limitations “each hole in the plurality of holes has a circular perimeter and a diameter of at least 5 millimeters, and each hole in the plurality of holes is separated from every other hole in the plurality of holes by at least 8 millimeters”.  It would have been obvious to one ordinary skill in the art to have each hole in the plurality of holes has a circular perimeter and a diameter of at least 5 millimeters, and each hole in the plurality of holes is separated from every other hole in the plurality of holes by at least 8 millimeters in order to suit the user specific application.
Claims 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad et al (US 2013/0080098) cited by applicant, in view of Buck (US 4,162,381).  Hadad discloses substantially all features of the claimed invention except a housing, and wherein the controller is disposed within the housing and the housing includes a layer of metal defining a plurality of holes, wherein each hole in the plurality of holes has a circular perimeter and a diameter of at least 5 millimeters, and each hole in the plurality of holes is separated from every other hole in the plurality of holes by at least 8 millimeters.  Buck discloses a housing (10), and wherein the controller (40) is disposed within the housing (10) and the housing includes a layer of metal defining a plurality of holes (col. 5, lines 38-46, Figures 5-6).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Hadad a housing, and wherein the controller is disposed within the housing and the housing includes a layer of metal defining a plurality of holes as taught by Buck in order to ventilate the hot air from the oven cavity. Regarding limitations “each hole in the plurality of holes has a circular perimeter and a diameter of at least 5 millimeters, and each hole in the plurality of holes is separated from every other hole in the plurality of holes by at least 8 millimeters”.  It would have been obvious to one ordinary skill in the art to have each hole in the plurality of holes has a circular perimeter and a diameter of at least 5 millimeters, and each hole in the plurality of holes is separated from every other hole in the plurality of holes by at least 8 millimeters in order to suit the user specific application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 26, 2022